DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed May 9, 2022 has been entered under the AFCP 2.0 program. Claims 1-19, 21-24, 35-38, and 40-48 are now pending in the application. Claims 1, 18, 19, and 46 have been amended. Claim 19 of the filed claims shows the claim has been amended as indicated by the use of underlining, but the claim is entitled “previously presented.” Yet the claim is in fact amended, as seen comparing the claim filed May 9, 2022 to claim 19 in the previous set of claims, which were the claims filed September 30, 2021. Claims 20 and 39 have been canceled. The independent claims are claims 1, 19, and 46. These three independent claims are allowable for the reasons indicated in the “Allowable Subject Matter” section below.
The applicant argues in the Remarks that claim 18 has been amended to cure indefiniteness. The claim is now clear and has written description. The claim now teaches that a user can see via the traveler application “a display [of] the location of a nearest shuttle stops that are enabled given the exact location of the user and the shuttle.” Paragraph 00412 of the filed specification makes sense in light of this amendment because the “nearest destination” here is obviously the nearest shuttle stop to the user and therefore the user’s destination in the context of the user looking to get a ride on a shuttle. Therefore, the examiner withdraws the 35 U.S.C. § 112(a) rejection of claim 18 made on pages 4-5 of the last Detailed Action based on the amendment.
Allowable Subject Matter
Claims 1-19, 21-24, 35-38, and 40-48 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the all the prior art of record fails to teach or suggest, alone or in combination, all the limitations of claim 1.
Claim 1 recites:
An on-demand shuttle system comprising: 
at least one traveler application for requesting a shuttle and configured to execute on at least one client device, the at least one traveler application comprising at least one of: 
a traveler mobile application, executing on a handheld mobile device, 
a traveler kiosk application, executing on a stationary computer, or 
a traveler desktop application, executing on a computer desktop, 
a manager client application, executing on a dispatch server, and 
at least one autonomous shuttle, comprising: 
a multi-passenger vehicle including a passenger compartment and a passenger door, 
a plurality of sensors arranged respectively at the front, sides, and rear of said multi-passenger vehicle, 
at least one further sensor configured to sense passengers within the passenger compartment; 
at least one computer, coupled to said plurality of sensors and to the at least one further sensor, 
a wireless modem, coupled to said computer, for communicating with at least one of said dispatch server and said at least one client device, 
a passenger -2-HICOK et al.Atty Docket No.: RWF-6610-0056Appl. No. 16/286,330interface configured to communicate information to passengers in the passenger compartment; and 
an autonomous vehicle controller including at least one neural network responsive to the at least one further sensor, the autonomous vehicle controller controlling autonomous operation of the multi-passenger vehicle in response to sitting and standing body poses of passengers within the passenger compartment that the at least one further sensor senses, 
wherein the autonomous vehicle controller foregoes providing a notification to a passenger who has asked to get off at a next stop in response to determining that the passenger has moved towards the passenger door.  
In the Remarks filed May 9, 2022 the applicant notes that in the last Detailed Action, which was the Final Rejection dated November 9, 2021, claim 39 was indicated as potentially allowable if rolled up into an independent claim. That has been done. Claim 1 now recites: “wherein the autonomous vehicle controller foregoes providing a notification to a passenger who has asked to get off at a next stop in response to determining that the passenger has moved towards the passenger door.” This is the teaching of claim 39 that was indicated as allowable in the Final Rejection. As stated on pages 60-61 of the Final Rejection the prior art of record does not teach this limitation. 
Kobayashi et al. (JPH0865804A) teaches providing vibrations on a train seat for each passengers individually based on what stop that passenger wants. The system knows this because the train is a long distance train and the seat numbers are assigned. If a passenger does not get up from his seat, an alarm will sound and the conductor will wake the passenger. But nothing is taught about the clause “and moved towards the passenger door.” Passengers on long distance trains can get up for many reasons, not just to get off at the next stop. Claim 39 teaches that the passenger not only has to get up, but also must move toward the door for the reminder notification not to be issued. This is different from Kobayashi. 
Tran et al. (US2020/0167697 A1) teaches in paragraph 0033 recognizing that a passenger has not only stood up but also has moved to the door. Yet Tran teaches nothing about this being related to notifications being issued.
Arquero et al. (US2019/0236322 A1) teaches in Fig. 2, step 210; and paragraph 0034, only making announcements that are relevant to the passengers in the car. If passengers will not be getting off at the next stop the next stop will not be announced. Yet this is not related to whether the passengers are sitting or standing. Paragraph 0032 does mention determining whether a passenger is seated or standing, but this is for the purpose of information boarding passengers which cars have the most seats, not for the purpose of determining if the passenger intends to exit. 
Overall, detecting that a passenger has not only stood up but has also moved to the door is unusual in the art. Tying that to whether or not a notification should be given is not in the prior art. For at least this reason, claim 1 is allowable. 


Regarding claim 19, the all the prior art of record fails to teach or suggest, alone or in combination, all the limitations of claim 19.
Claim 19 recites:
An autonomous shuttle, comprising: 
a multi-passenger vehicle including a passenger compartment and a passenger door, 
a plurality of sensors arranged respectively at the front, sides, and rear of said multi- passenger vehicle, -8-HICOK et al.Atty Docket No.: RWF-6610-0056 Appl. No. 16/286,330 
at least one further sensor that is configured to sense the postures of passengers within the passenger compartment, 
a computer, coupled to said sensors and to control the passenger door, 
a wireless modem, coupled to said computer, for communicating with a dispatch server, 
a passenger interface configured to communicate information to passengers in the passenger compartment, and 
an autonomous vehicle controller including at least one neural network and responsive to the at least one further sensor, the autonomous vehicle controller configured to generate intended autonomous operations of the multi-passenger vehicle at least in part in response to the at least one further sensor sensing whether passengers are sitting or standing within the passenger compartment, and to control autonomous operation of the multi-passenger vehicle wherein said intended autonomous operations comprise stopping at a next shuttle stop.  
In the Remarks filed May 9, 2022 the applicant notes that in the last Detailed Action, which was the Final Rejection dated November 9, 2021, claim 20 was indicated as potentially allowable if rolled up into its independent claim. That has now been done. Claim 19 now teaches an autonomous vehicle controller was configured “to generate intended autonomous operations…in part in response to…sensing whether passengers are sitting or standing within the passenger compartment, and to control autonomous operation of the multi-passenger vehicle”. That has been shown in the last Detailed Action this is taught in the prior art. Prior art taught that a vehicle would begin moving when passengers were seated. Yet claim 19 now specifically adds that a vehicle will stop at the next shuttle stop based on the sitting or standing position of passengers. 
Ma et al. (CN 108,973,898 A), published Dec. 11, 2018 teaches starting a vehicle when the camera sensor indicates all passengers are seated. Ma also teaches keeping a vehicle stopped if some passengers are still standing. But Ma does not teach bringing a vehicle to a stop, nor does Ma teach doing so in response to detecting passengers have stood up. 
Tran et al. (US2020/0167697 A1), filed Nov. 27, 2018, teaches in paragraph 0033 a camera that can detect if passengers want to get off at the next stop. The camera even detects passengers not only standing up but moving toward the door and interprets that as an indication that the passenger wants to exit. But nothing in Tran indicates that the train will do anything but stop at the next stop, no matter what. The train does not skip stops if no passengers indicate they want to get off. 
Li (CN101332820A) teaches a system that detects whether passengers are standing using an infrared sensor or other type. When the passengers are seated, the system alerts a human “chauffeur” to start the movement of the train. Nothing is taught about stopping the train in relation to detecting passengers standing, which makes sense because most trains stop at all stops. Therefore, Li is much like Ma in that they both do not teach stopping a train.
Andersson et al. (WO 2015041595 A1) teaches on page 9 a bus driver who can be made aware through a display 172 how the driver is doing with respect to speed changes, direction changes, brake events, etc., as it relates to the number of passengers and whether they are sitting or standing. But nothing in the disclosure teaches an autonomous vehicle, much less a vehicle that stops based on detecting a standing posture of a passenger. The disclosure of Andersson is directed to helping a driver not drive aggressively when there are passengers in the bus, especially if they are standing. Yet an autonomous vehicle would probably not need this information because the vehicle is autonomously controlled, not controlled by a human driver. It’s possible that the suggestion in Andersson that the presence of standing passengers could be related to changing the “brake events” of a vehicle might be related to claim 20 of the present application, but the combination is not obvious. Specifically “stopping at the next shuttle stop” is different from a mere “brake event,” which doesn’t suggest stopping at a specific next stop. Furthermore, a human driver is different from an autonomous one. 
Overall, a camera that detects whether passengers are sitting or standing is fairly rare in the art. Adding a neural network to this makes it even more rare. Cameras may prohibit a train from moving until passengers are seated. But the prior art of record does not teach a camera that causes a vehicle to stop at the next stop when the camera detects passengers have stood up. 
Note that the Provisional Specification (62/635,503) of the present application (16/286,330), filed Feb. 26, 2018, does not contain any of the material contained in the amended claims related to a sensor that detects passenger body poses, sitting, and standing, and controlling the vehicle accordingly. That information was only included in the full specification, filed Feb. 26, 2019. Therefore, the Tran and Ma disclosure are prior art with respect to this amended material. 

Regarding claim 46, the all the prior art of record fails to teach or suggest, alone or in combination, all the limitations of claim 46.
Claim 46 now recites:
An autonomous shuttle, comprising: 
a multi-passenger vehicle including 
a passenger compartment and a passenger door, 
a plurality of sensors arranged respectively at the front, sides, and rear of said multi-passenger vehicle, 
at least one further sensor that is configured to sense the postures of passengers within the passenger compartment, 
a computer, coupled to said sensors and to control the passenger door, - 12 -HICOK et al.Atty Docket No.: RWF-6610-0056 Appl. No. 16/286,330
a wireless modem, coupled to said computer, for communicating with a dispatch server, 
a passenger interface configured to communicate information to passengers in the passenger compartment, and 
an autonomous vehicle controller including at least one neural network and responsive to the at least one further sensor, the autonomous vehicle controller configured to generate intended autonomous operations of the multi-passenger vehicle at least in part in response to the at least one further sensor sensing whether passengers are sitting or standing within the passenger compartment, and to control autonomous operation of the multi-passenger vehicle, 
wherein the autonomous vehicle controller foregoes providing a notification to a passenger who has asked to get off at a next stop in response to determining that the passenger has moved towards an exit of the multi- passenger vehicle.  
In the Remarks filed May 9, 2022 the applicant notes that claim 46 has been rewritten into independent form. Claim 46 now recites everything in claim 1 in nearly verbatim form starting with the section of claim 1 defining the autonomous shuttle. As can be seen, claim 46 contains the allowable teaching of 
the autonomous vehicle controller foregoes providing a notification to a passenger who has asked to get off at a next stop in response to determining that the passenger has moved towards an exit of the multi- passenger vehicle.  
This clause is allowable for the same reasons that the substantially similar clause in claim 1 is allowable. 
	Since claims 1, 19, and 46 are allowable, their dependents are allowable for at least the same reasons. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665